No. 99-60516
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-60516
                          Conference Calendar


JOHNNIE HUDSON,

                                            Plaintiff-Appellant,

versus

JOYCE ANDERSON; EDWIN SMITH; JAMES V. ANDERSON,
SUPERINTENDENT, MISSISSIPPI STATE PENITENTIARY,

                                            Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:97-CV-3-D-A
                      --------------------
                         April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Johnny Hudson, Mississippi prisoner No. 05459, appeals from

the district court’s denial of injunctive and mandamus relief.

Although this court liberally construes pro se briefs, see Haines

v. Kerner, 404 U.S. 519, 520 (1972), arguments must be briefed in

order to be preserved for appellate review and litigants must

support their arguments with citation to the record.      Yohey v.

Collins, 985 F.2d 222, 223-24 (5th Cir. 1993); FED. R. APP.

P. 28(a)(9)(A).    Hudson’s appellate brief does not comply with

this standard.    Accordingly, we DISMISS the appeal.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                    No. 99-60516
                         -2-

APPEAL DISMISSED.